
	

114 HRES 426 IH: Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos to the United States.
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 426
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Cárdenas (for himself, Mr. Larsen of Washington, Mr. Sires, Mr. Conyers, Mr. Quigley, Ms. Judy Chu of California, Mr. Lowenthal, Ms. DeGette, Mr. Higgins, Mrs. Napolitano, Ms. Esty, Mr. Becerra, Mr. Gutiérrez, Mr. Lynch, Ms. Michelle Lujan Grisham of New Mexico, Mr. Farr, Mr. Pierluisi, Ms. Hahn, Mr. Castro of Texas, Mr. Serrano, Mr. Vargas, Mr. Scott of Virginia, Ms. Norton, Ms. Jackson Lee, Ms. Velázquez, Mr. Smith of Washington, Mr. Cohen, Mr. Sablan, Mr. Bishop of Georgia, Mr. Moulton, Mr. Huffman, Mr. Meeks, Mr. Larson of Connecticut, Mrs. Capps, Mr. Gene Green of Texas, Mr. Lewis, Mr. Doggett, Mr. Cicilline, Mr. Hardy, Mr. Hinojosa, Miss Rice of New York, Ms. Eddie Bernice Johnson of Texas, Ms. Linda T. Sánchez of California, Mr. Veasey, Ms. Speier, Mr. Ruiz, Mr. Aguilar, Mr. Costa, Ms. Bass, Mr. Sherman, Ms. Fudge, Ms. Titus, Ms. McCollum, Mr. Murphy of Florida, Ms. Duckworth, Mr. DeSaulnier, Mr. Peters, Mrs. Torres, Mrs. Davis of California, Mr. Grijalva, Mr. Nadler, Ms. Eshoo, Mr. Swalwell of California, Ms. Lofgren, Mr. Israel, Ms. Wasserman Schultz, Mr. Takano, Mr. Pascrell, Mr. Ben Ray Luján of New Mexico, Ms. Brownley of California, Mr. Gallego, Ms. Roybal-Allard, Mr. Beyer, Mr. Denham, Mr. O’Rourke, and Ms. Sinema) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the
			 United States and the immense contributions of Latinos to the United
			 States.
	
	
 Whereas the United States celebrates Hispanic Heritage Month from September 15, 2015, through October 15, 2015;
 Whereas the United States Census Bureau estimates the Hispanic population in the United States at more than 55,000,000 people, making Hispanic-Americans 17.4 percent of the population of the United States and the largest racial or ethnic minority group in the United States;
 Whereas there were 1,000,000 or more Latino residents in Puerto Rico and each of the following 8 States in 2014: Arizona, California, Colorado, Florida, Illinois, New Jersey, New York, and Texas;
 Whereas Latinos grew the United States population by more than 1,150,000 people between July 1, 2013, and July 1, 2014, accounting for nearly ½ of all population growth during this period;
 Whereas the Latino population in the United States is projected to grow to 105,550,000 by 2050, at which point the Latino population will comprise more than 25 percent of the total population of the United States;
 Whereas the Latino population in the United States is currently the third largest worldwide, exceeding the population in every Latin American and Caribbean country except for Mexico and Brazil;
 Whereas there were 12,200,000 Latino family households in the United States and more than 17,900,000 Latino children under the age of 18 in 2014, representing approximately 1/3 of the total Latino population in the United States;
 Whereas more than 1 in 4 public school students in the United States is Latino, and the share of Latino students is expected to rise to nearly 30 percent in the next decade;
 Whereas 19 percent of all college students between the ages of 18 and 24 years old are Latino, making Latinos the largest racial or ethnic minority group on college campuses in the United States, including both 2-year community colleges and 4-year colleges and universities;
 Whereas a record 11,200,000 Latinos voted in the 2012 Presidential election, representing a record 8.4 percent of the electorate in the United States;
 Whereas an estimated 28,500,000 Latinos will be eligible to vote in the 2016 Presidential election, and the number of eligible Latino voters is expected to rise to 40,000,000 by 2030, accounting for 40 percent of the growth in the eligible electorate in the United States over the next 15 years;
 Whereas more than 2,000 Latino citizens currently turn 18 and become eligible to vote every day, and an estimated 1,000,000 Latino citizens will turn 18 and become eligible to vote every year by 2024;
 Whereas the annual purchasing power of Hispanic-Americans was an estimated $1,300,000,000,000 in 2014, larger than the economy of all but 15 countries in the world;
 Whereas there are more than 3,200,000 Hispanic-owned firms in the United States, supporting millions of employees nationwide and contributing more than $468,000,000,000 in revenue to the economy of the United States;
 Whereas Hispanic-owned businesses represent the fastest growing segment of small businesses in the United States, with Latino entrepreneurs starting businesses at more than twice the national rate;
 Whereas, as of August 2015, more than 26,000,000 Latino workers represented 16.6 percent of the total civilian labor force in the United States, and the Latino share of the labor force is expected to grow to 19.1 percent by 2022, with the Latino population accounting for more than 40 percent of the increase in employment in the United States over the next 5 years;
 Whereas Latinos have the highest labor force participation rate of any racial or ethnic group at 65.6 percent, compared to 62.6 percent overall;
 Whereas there were 270,000 Latino elementary and middle school teachers, 75,000 Latino chief executives of businesses, 63,000 Latino lawyers, and 64,000 Latino physicians and surgeons contributing to the United States through their professions in 2014;
 Whereas Hispanic-Americans serve in all branches of the United States Armed Forces and have bravely fought in every war in the history of the United States;
 Whereas, as of July 31, 2015, more than 164,000 Hispanic active duty servicemembers served with distinction in the United States Armed Forces;
 Whereas, as of August 31, 2015, approximately 284,000 Latinos have served in overseas contingency operations since September 11, 2001, including more than 8,500 Latinos currently serving in operations in Iraq and Afghanistan;
 Whereas, as of September 2015, at least 675 United States Armed Forces fatalities in Iraq and Afghanistan were Hispanic;
 Whereas an estimated 200,000 Latinos were mobilized for World War I and approximately 500,000 Latinos served during World War II;
 Whereas more than 80,000 Latinos served in the Vietnam War, representing 5.5 percent of individuals who made the ultimate sacrifice for the United States in the conflict, even though Latinos comprised only 4.5 percent of the population of the United States at the time;
 Whereas approximately 148,000 Hispanic soldiers served in the Korean War, including Puerto Rico’s 65th Infantry Regiment of the United States Army known as the Borinqueneers, the only active-duty segregated Latino military unit in the history of the United States and a unit that Congress has honored with a Congressional Gold Medal;
 Whereas, as of September 2015, there are an estimated 1,500,000 living Latino veterans of the United States Armed Forces;
 Whereas 61 Hispanic-Americans have received the Congressional Medal of Honor, the highest award for valor in action against an enemy force that can be bestowed on an individual serving in the United States Armed Forces;
 Whereas Hispanic-Americans are dedicated public servants, holding posts at the highest levels of Government, including 1 seat on the Supreme Court of the United States, 3 seats in the Senate, 34 seats in the House of Representatives, and 3 seats in the Cabinet; and
 Whereas Hispanic-Americans harbor a deep commitment to family and community, an enduring work ethic, and a perseverance to succeed and contribute to society: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the celebration of Hispanic Heritage Month;
 (2)esteems the integral role of Latinos and the manifold heritage of Latinos in the economy, culture, and identity of the United States; and
 (3)urges the people of the United States to observe Hispanic Heritage Month with appropriate programs and activities that celebrate the contributions of Latinos to life in the United States.
			
